On Petition for Rehearing, and for Modification of Judgment.
PER CURIAM.
The petition for rehearing is denied.
We grant the motion to modify the judgment of this court so as to permit the District Court to consider such amendments of the complaint as may be offered to make it one within the jurisdiction of the court. The opinion is accordingly amended by adding to the direction to dismiss these words : “Unless within thirty days from the filing in the District Court of the mandate of this court such amendment of the complaint is offered as will make it one within the jurisdiction of the court; and if such amendment is allowed to take such further proceedings as may then be proper.” See Alderman v. Elgin J. & E. R., Co., 7 Cir., 125 F.2d 971 ; Inetrnational Ladies Garment Workers Union v. Donnelly Garment Co., 8 Cir., 121 F. 2d 561; Dollar S. S. Lines v. Merz, 9 Cir., 68 F.2d 115, 121.